


Exhibit 10.4






EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”), made on August 25, 2015, to be
effective as of September 10, 2015 (“Effective Date”), is entered into by and
between Ascent Capital Group, Inc., a Delaware corporation (the “Company”), and
Jeffery R. Gardner (“Executive”).
INTRODUCTION
The Company, through its subsidiaries (“Affiliates”), is engaged primarily in
the business of providing security alarm monitoring and related services to
residential and business subscribers throughout the United States and parts of
Canada. The Company desires to employ Executive, and Executive desires to accept
such continued employment, under the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
EMPLOYMENT; TERM; DUTIES
1.1Employment. Upon the terms and conditions hereinafter set forth, the Company
hereby employs Executive, and Executive hereby accepts employment, as Executive
Vice President of the Company and Chief Executive Officer and President of
Monitronics International, Inc., a Texas corporation and a wholly-owned
operating subsidiary of the Company (“Monitronics”).
1.2Term. Subject to Article IV below, Executive’s employment hereunder shall be
for a term of five (5) years commencing effective as of September 10, 2015 (the
“Commencement Date”), and terminating at the close of business on September 9,
2020 or such earlier date as provided for herein (the “Term”).
1.3Duties. During the Term, Executive shall perform such executive duties for
the Company and/or its subsidiaries or affiliates (together, “Affiliates”),
consistent with his position hereunder, as may be assigned to him from time to
time by the Chief Executive Officer of the Company. Executive shall devote his
entire productive business time, attention and energies to the performance of
his duties hereunder. Executive shall use his best efforts to advance the
interests and business of the Company and its Affiliates. Executive shall abide
by all rules, regulations and policies of the Company, as may be in effect from
time to time. Notwithstanding the foregoing, Executive may act for his own
account in passive-type investments as provided in Section 5.3, or as a member
of boards of directors of other companies, where the time allocated for those
activities does not materially interfere with or create a conflict of interest
with the discharge of his duties for the Company.
1.4Reporting. Executive shall report directly to the Chief Executive Officer of
the Company.
1.5Location. Except for services rendered during business trips as may be
reasonably necessary, Executive shall render his services under this Agreement
primarily from the offices of Monitronics in the Dallas, Texas area and
periodically from the offices of the Company in the Greater Denver, Colorado
metropolitan area.




--------------------------------------------------------------------------------




1.6Exclusive Agreement. Executive represents and warrants to the Company that
there are no agreements or arrangements, whether written or oral, in effect
which would prevent Executive from rendering his exclusive services to the
Company during the Term.
ARTICLE II
COMPENSATION
2.1Compensation. For all services rendered by Executive hereunder and all
covenants and conditions undertaken by him pursuant to this Agreement, the
Company shall pay, and Executive shall accept, as full compensation, the amounts
set forth in this Article II.
2.2Base Salary. Executive’s base salary (“Base Salary”) shall initially be
payable at the rate of $525,000 per year. The Base Salary is payable by the
Company in accordance with the Company’s normal payroll practices. Beginning in
September 2016, the Base Salary shall be reviewed on an annual basis during the
Term for increase in the sole discretion of the compensation committee (the
“Committee”) of the Board of Directors of the Company.
2.3Bonus. For each fiscal year during the Term, commencing with the 2015 fiscal
year, in addition to the Base Salary, Executive shall be eligible for a
discretionary bonus award, or in the alternative shall be eligible to
participate in any incentive bonus plan the Company may have in effect from time
to time, in each case on substantially the same basis as the other senior
executive employees of the Company, except as otherwise provided in this Section
2.3 (such discretionary bonus or any effective Company bonus plan, as
applicable, the “Bonus Plan”). The Executive’s annual “Bonus Range” for the
Bonus Plan shall be 75% up to 175% of Executive’s Base Salary. Subject to
Sections 4.2, 4.3 and 4.8 below, Executive's entitlement to any bonus pursuant
to the Bonus Plan will be determined by the Committee in its sole discretion,
with 20% of the Bonus Range based upon Executive’s performance against key
qualitative performance indicators determined by the Committee, in its sole
discretion, and 80% of the Bonus Range subject to the achievement of such
quantitative performance metrics as the Committee may establish in its sole
discretion, including, without limitation, account growth, adjusted EBITDA, free
cash flow, revenue and attrition. The Committee shall have authority to grant
partial bonuses under the Bonus Plan. Executive shall receive a pro-rated bonus
for the period of September 10, 2015 through December 31, 2015 based on an
imputed bonus award of 100% of Base Salary. Except as set forth in the preceding
sentence and as set forth in Sections 4.2, 4.3 and 4.8 below, nothing in this
Agreement shall be construed to guarantee the payment of any amount to Executive
pursuant to the Bonus Plan. Except as otherwise provided in this Agreement, any
amount payable to Executive pursuant to the Bonus Plan shall be payable in cash
or shares of the Company’s Series A Common Stock, $0.01 par value (the “ASCMA
Stock”), on such date or dates, and otherwise in such manner and subject to such
conditions, as shall be provided for in the Bonus Plan, or as otherwise
determined by the Committee, in each case in the Committee’s sole discretion.
Shares issued to Executive in satisfaction of any annual bonus awarded pursuant
to this Section 2.3 shall be fully vested when issued.
2.4Deductions. The Company shall deduct from the compensation described in
Sections 2.2 and 2.3 any federal, state or local withholding taxes, social
security contributions and any other amounts which may be required to be
deducted or withheld by the Company pursuant to any federal, state or local
laws, rules or regulations.
2.5Disability Adjustment. Any compensation otherwise payable to Executive
pursuant to Sections 2.2 and 2.3 in respect of any period during which Executive
is disabled (as contemplated in Section 4.4) shall be reduced by any amounts
payable to Executive for loss of earnings or the like under any insurance plan
or policy sponsored by the Company.




--------------------------------------------------------------------------------




ARTICLE III
BENEFITS; EXPENSES
3.1Benefits. During the Term, Executive shall be entitled to participate in such
group life, health, accident, disability or hospitalization insurance plans,
pension plans and retirement plans as the Company may make available to its
other senior executive employees as a group, subject to the terms and conditions
of any such plans. Executive’s participation in all such plans shall be at a
level, and on terms and conditions, that are commensurate with his positions and
responsibilities at the Company.
3.2Expenses. The Company agrees that Executive is authorized to incur reasonable
and appropriate expenses in the performance of his duties hereunder and in
promoting the business of the Company in accordance with the terms of the
Company’s Travel & Entertainment Policy (as the same may be modified or amended
by the Company from time to time in its sole discretion).
3.3Vacation. Executive shall accrue a total of one hundred sixty (160) hours of
vacation per year following the date of this Agreement.  If, at any time during
the Term, Executive accumulates two hundred forty (240) hours of earned but
unused vacation time (the “Accrual Cap”), Executive will not accrue additional
vacation time until he has taken a portion of the previously earned vacation. 
Executive will again accrue paid vacation time when his accumulated amount of
earned but unused vacation time falls below the Accrual Cap.  Upon termination
of Executive’s employment, any accrued but unused vacation time will be paid to
Executive.
3.4Key Man Insurance. The Company may secure in its own name or otherwise, and
at its own expense, life, health, accident and other insurance covering
Executive alone or with others, and Executive shall not have any right, title or
interest in or to such insurance other than as expressly provided herein.
Executive agrees to assist the Company in procuring such insurance by submitting
to the usual and customary medical and other examinations to be conducted by
such physicians as the Company or such insurance company may designate and by
signing such applications and other written instruments as may be required by
the insurance companies to which application is made for such insurance.
Executive’s failure to submit to such usual and customary medical and other
examinations shall be deemed a material breach of this Agreement.
3.5Relocation.
(a)The Company shall reimburse Executive for all “Qualified Expenses” incurred
in connection with Executive’s relocation to Dallas, Texas, including any
applicable tax gross up directly related thereto up to a maximum of one hundred
thousand dollars ($100,000). As used in this Section 3.5, the following term
shall have the corresponding meanings:
(i) “Qualified Expenses” shall mean all reasonable and customary expenses
incurred by Executive and his immediate family in connection with their
relocation to the Dallas, Texas area, including, but not limited to, (1)
packing, moving, unpacking, travel, and insurance expenses for Executive, his
family, and their personal possessions, including cars; (2) storage costs for
Executive and his family’s personal effects for up to 180 days; (3) temporary
housing costs for up to 180 days, or until Executive purchases and closes on a
home within 50 miles of Dallas, Texas, whichever event occurs first; (4) travel,
lodging, and meal expenses for Executive and his wife on house-hunting trips
conducted prior to relocation; (5) expenses of packing, moving, unpacking, and
insurance charges from temporary housing to permanent housing occurring within
180 days of the Effective Date; For the avoidance of




--------------------------------------------------------------------------------




doubt, Qualified Expenses do not include any costs associated with purchasing a
new residence, such as the purchase price, financing costs, or buying “points”
on a mortgage.
(b)The Company will reimburse Executive for any Qualified Expense within thirty
(30) days of receipt of a reimbursement request, but in no event later than the
last day of the Executive’s tax year following the year in which the Qualified
Expense was incurred. Executive’s right to reimbursement of Qualified Expenses
cannot be exchanged for any other benefit. The amount of Qualified Expenses
eligible for reimbursement in one year will not affect the expenses eligible for
reimbursement in any other year.
3.6Incentive Equity Grants. Subject to approval by the Committee, as part of the
consideration for Executive’s services to the Company during the Term, the
Company shall grant to Executive, pursuant to the Ascent Capital Group, Inc.
2015 Omnibus Incentive Plan or such successor incentive plan as may be in place
from time to time (the “Plan”):
(a)restricted shares of ASCMA Stock with a fair market value on the grant date
of $2,000,000 that shall vest 100% on September 9, 2017 (the “Restricted
Shares”), subject to the Ascent Capital Group, Inc. 2015 Omnibus Incentive Plan
Restricted Stock Award Agreement; and
(b)commencing with the 2016 fiscal year, an annual grant of performance-based
restricted stock units (the “PRSUs”) with a fair market value on the grant date
of $1,500,000, as determined by the Committee in its sole discretion, as
follows:
(i)$1,000,000 of the PRSUs may be earned and vest, in whole or in part, subject
to the achievement for the 12-month performance period of such performance
metrics as the Committee may establish in its sole discretion, including,
without limitation, account growth, adjusted EBITDA, free cash flow, revenue and
attrition. The “performance period” shall be the respective calendar year for
which the PRSU award is made, with the 2016 calendar year as the initial
performance period. The Committee shall determine, in its sole discretion, the
extent to which the PRSUs have been earned (if at all) at the end of the
performance period, with results between any threshold, target or maximum levels
of performance set by the Committee determined by the Committee in its sole
discretion. Any such earned PRSUs shall vest on a quarterly basis during the two
year period beginning on January 1 of the year following the expiration of the
respective performance period (e.g., each calendar quarter of 2017 and 2018 with
respect to the PRSU granted in respect of the 2016 calendar year), subject to
Executive’s continued employment on such dates.
(ii)$500,000 of the PRSUs may be earned and vest, in whole or in part, subject
to the achievement for the 36-month performance period of such performance
metrics as the Committee may establish in its sole discretion, including,
without limitation, account growth, adjusted EBITDA, free cash flow, revenue and
attrition. The “performance period” shall commence on January 1 of the
respective calendar year for which the PRSU award is made and end on December 31
of third calendar year thereafter, with the 36-month period commencing on
January 1, 2016 and ending on December 31, 2018 as the initial performance
period. The Committee shall determine, in its sole discretion, the extent to
which the PRSUs have been earned and vest (if at all) at the end of the
performance period, with results between any threshold, target or maximum levels
of performance set by the Committee determined by the Committee in its sole
discretion.
The Restricted Shares and the PRSUs shall be subject in all respects to the
terms and conditions of the Plan and the respective award agreements to be
entered into by the Company and Executive with respect thereto.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, in lieu of an award of PRSU’s as outlined above,
the Compensation Committee may elect to substitute Restricted Shares of ASCMA
Class A common Stock (i.e., in substitution of all or a portion of such annual
PRSU grant). The terms and conditions of any such award of Restricted Shares
shall be subject to the Plan and based upon such terms and conditions that are
no less favorable to Executive than as outlined above in Section 3.6 (b) (i) and
(ii) as the Committee shall determine in its sole discretion.
ARTICLE IV
TERMINATION; DEATH; DISABILITY
4.1Termination of Employment For Cause. In addition to any other remedies
available to the Company at law, in equity or as set forth in this Agreement,
the Company shall have the right, upon written notice to Executive, to terminate
Executive’s employment hereunder at any time for “Cause” (a “Termination For
Cause”). In the event of a Termination For Cause, Executive’s employment will
terminate and the Company shall have no further liability or obligation to
Executive (other than the Company’s obligation to pay Base Salary and vacation
time accrued but unpaid as of the date of termination and reimbursement of
expenses incurred prior to the date of termination in accordance with Section
3.2 above).
For purposes of this Agreement, “Cause” shall mean: (a) any act or omission that
constitutes a breach by Executive of any of his material obligations under this
Agreement; (b) the continued failure or refusal of Executive (i) to
substantially perform the material duties required of him as an Executive of the
Company and/or (ii) to comply with reasonable directions of the Chief Executive
Officer of the Company; (c) any material violation by Executive of any (i)
policy, rule or regulation of the Company or (ii) any law or regulation
applicable to the business of the Company or any of its Affiliates; (d)
Executive’s material act or omission constituting fraud, dishonesty or
misrepresentation, occurring subsequent to the commencement of his employment
with the Company; (e) Executive’s gross negligence in the performance of his
duties hereunder; (f) Executive’s conviction of any crime (whether or not
involving the Company) which constitutes a felony or crime of moral turpitude or
is punishable by imprisonment of thirty days or more, provided, however, that
nothing in this Agreement shall obligate the Company to pay Base Salary or any
bonus compensation or benefits during any period that Executive is unable to
perform his duties hereunder due to any incarceration, whether or not the
circumstances relating to such incarceration would constitute Cause, and
provided, further, that nothing shall prevent Executive’s termination under any
other subsection of this Section 4.1 if it provides independent grounds for
termination; or (g) any other misconduct by Executive that is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company.
Notwithstanding the foregoing, no purported Termination For Cause pursuant to
(a), (b), (c), (d), (e) and (g) of this Section 4.1 shall be effective unless
all of the following provisions shall have been complied with: (i) Executive
shall be given written notice by the Company of the intention to effect a
Termination For Cause, such notice to state in detail the particular
circumstances that constitute the grounds on which the proposed Termination For
Cause is based; and (ii) Executive shall have ten business days after receiving
such notice in which to cure such grounds, to the extent such cure is possible,
as determined in the sole discretion of the Company.
4.2Termination of Employment Without Cause. During the Term, the Company may at
any time, in its sole discretion, terminate the employment of Executive
hereunder for any reason (other than those set forth in Section 4.1 above) upon
written notice, including a Non-Renewal Notice as described below (the
“Termination Notice”), to Executive (a “Termination Without Cause”). In such
event, the Company shall pay Executive an amount equal to the sum of the
following:
(a)any Base Salary and vacation time accrued but unpaid as of the date of
termination;




--------------------------------------------------------------------------------




(b)subject to Sections 4.6 and 4.8 below, an amount (the “Severance Payment”)
equal to the sum of:
(i) if the termination of Executive’s employment occurs prior to a Change in
Control (as defined in Section 4.9), 2 x multiplied by Executive’s annual Base
Salary, as in effect immediately prior to such Termination Without Cause; or
(ii) if the termination of Executive’s employment occurs concurrently with or
following a Change in Control, 4 x multiplied by Executive’s annual Base Salary,
as in effect immediately prior to such Termination Without Cause;
(c)subject to Sections 4.6 and 4.8 below, any award granted pursuant to the
Bonus Plan to which Executive has become entitled with respect to any year prior
to the year in which termination occurs, if such Award has not previously been
paid to Executive; and
(d) any reimbursement for expenses incurred in accordance with Section 3.2.
Subject to Section 4.8, (i) any Severance Payment to which Executive becomes
entitled shall be payable in a lump sum on the 60th day following the date of
termination of Executive’s employment (or, if such day is not a business day, on
the first business day thereafter), and (ii) any award payable pursuant to the
terms of Section 4.2(d) shall be payable on the payment date established with
respect to such award under the Bonus Plan (which shall in no event be later
than December 31st of the calendar year in which termination occurs).
In addition, subject to Sections 4.5 and 4.6 below, to the extent such coverage
is available and is elected by Executive under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company shall contribute to the health
insurance plan maintained by the Company and covering the Executive and his
dependents as of the date of termination, or any successor plan maintained by
the Company, that amount that reflects the proportionate part of the premium for
such coverage that is paid by the Company as of the date of termination (the
“Benefits Payments”), such Benefits Payments to be made monthly in accordance
with the Company’s normal procedures for the payment of health insurance
premiums, throughout the period beginning on the date of termination and ending
on the earlier of the 18-month anniversary of the date of termination and the
expiration of the coverage period specified in COBRA, such period to be
determined as of the date of termination (the “Reimbursement Period”) (i.e.,
Executive shall bear responsibility for that portion of the health insurance
premiums in excess of the Benefits Payments), or, alternately, in the Company’s
sole discretion, the Company shall reimburse Executive the amount of the
Benefits Payment on a monthly basis during the Reimbursement Period, upon
Executive’s submission to the Company of adequate proof of payment of the full
COBRA premium by Executive; provided, however, that if Executive becomes
employed with another employer during the Reimbursement Period and is eligible
to receive health and/or medical benefits under such other employer’s plans, the
Company’s payment obligation under this paragraph shall be reduced to the extent
that comparable benefits and/or coverage is provided under such other employer’s
plans. For the avoidance of doubt, Executive shall be responsible for paying any
U.S. federal or state income taxes associated with the Benefits Payments.
At least 6 months prior to the expiration of the Term, the Company shall deliver
a written notice to Executive stating either (i) that the Company does not
intend to offer Executive a new employment agreement to take effect at the
expiration of the Term (a “Non-Renewal Notice”) or (ii) that the Company offers
Executive a new employment agreement to take effect at the expiration of the
Term upon terms (other than the length of the term of such new employment
agreement) that are, in material respects, taken as a whole, at least as
favorable to Executive as the terms of this Agreement, and the material terms of
such offer shall be summarized or set forth in the notice (“Renewal Notice”). If
the Company delivers a Non-Renewal Notice, or if the




--------------------------------------------------------------------------------




Company fails to deliver either a Renewal Notice or a Non-Renewal Notice on a
timely basis as provided in the immediately preceding sentence, Executive’s
employment shall be terminated at the expiration of the Term (or at such earlier
date as may be set forth in the Non-Renewal Notice), and such termination shall
be a Termination Without Cause, whereupon, subject to Sections 4.6, 4.7, 4.8,
4.9, 5.3 and 5.4 below, Executive shall be entitled to receive the amounts and
benefits as provided under this Section 4.2
Executive acknowledges that the payments and benefits referred to in this
Section 4.2, together with any rights or benefits under any written plan or
agreement which have vested on or prior to the termination date of Executive’s
employment under this Section 4.2, constitute the only payments which Executive
shall be entitled to receive from the Company hereunder in the event of any
termination of his employment pursuant to this Section 4.2, and the Company
shall have no further liability or obligation to him hereunder or otherwise in
respect of his employment.
4.3Termination of Employment With Good Reason. In addition to any other remedies
available to Executive at law, in equity or as set forth in this Agreement,
Executive shall have the right during the Term, upon written notice to the
Company, to terminate his employment hereunder upon the occurrence of any of the
following events without the prior written consent of Executive: (a) a reduction
in Executive’s then current Base Salary; (b) a material reduction in Executive’s
authority, duties, or responsibilities with the Company, including, but not
limited to, a loss of title as Chief Executive Officer and President of
Monitronics; (c) the relocation by the Company of Executive’s principal place of
employment to a location more than 35 miles from Executive’s principal place of
employment prior to such relocation, without Executive’s consent or (d) a breach
by the Company of any material provision of this Agreement (a “Termination With
Good Reason”).
Notwithstanding the foregoing, no purported Termination With Good Reason
pursuant to Section 4.3(a), (b), (c), or (d) shall be effective unless all of
the following provisions shall have been complied with: (i) the Company shall be
given written notice by Executive of the intention to effect a Termination With
Good Reason, such notice to state in detail the particular circumstances that
constitute the grounds on which the proposed Termination With Good Reason is
based and to be given no later than 90 days after Executive first learns of such
circumstances; and (ii) the Company shall have 30 days after receiving such
notice in which to cure such grounds, to the extent such cure is possible.
In the event that a Termination With Good Reason occurs, then, subject to
Sections 4.5, 4.6 and 4.8 below, Executive shall have the same entitlement to
the same amounts and benefits as provided under Section 4.2 for a Termination
Without Cause.
Executive acknowledges that the payments and benefits referred to in this
Section 4.3, together with any rights or benefits under any written plan or
agreement which have vested on or prior to the termination date of Executive’s
employment under this Section 4.3, constitute the only payments which Executive
shall be entitled to receive from the Company hereunder in the event of any
termination of his employment pursuant to this Section 4.3, and the Company
shall have no further liability or obligation to him hereunder or otherwise in
respect of his employment.
4.4Death; Disability. In the event that Executive dies or becomes Disabled (as
defined herein) during the Term, Executive’s employment shall terminate when
such death or Disability occurs and the Company shall pay Executive (or his
legal representative, as the case may be) as follows:
(a)any Base Salary and vacation time accrued but unpaid as of the date of death
or termination for Disability;




--------------------------------------------------------------------------------




(b)any reimbursement for expenses incurred in accordance with Section 3.2.; and
(c)an amount equal to Executive’s monthly Base Salary in effect on such
termination date for one year, payable in a single lump sum on the 60th business
day following the termination date.
For the purposes of this Agreement, Executive shall be deemed to be “Disabled”
or have a “Disability” if, because of Executive’s physical or mental disability,
he has been substantially unable to perform his duties hereunder for 12 work
weeks in any 12 month period. Executive shall be considered to have been
substantially unable to perform his duties hereunder only if he is either (a)
unable to reasonably and effectively carry out his duties with reasonable
accommodations by the Company or (b) unable to reasonably and effectively carry
out his duties because any reasonable accommodation which may be required would
cause the Company undue hardship. In the event of a disagreement concerning
Executive’s purported Disability, Executive shall submit to such examinations as
are deemed appropriate by three practicing physicians specializing in the area
of Executive’s Disability, one selected by Executive, one selected by the
Company, and one selected by both such physicians. The majority decision of such
three physicians shall be final and binding on the parties.
Notwithstanding the foregoing, to the extent and for the period required by any
state or federal family and medical leave law, upon Executive’s request (i) he
shall be considered to be on unpaid leave of absence and not terminated, (ii)
his group health benefits shall remain in full force and effect, and (iii) if
Executive recovers from any such Disability, at that time, to the extent
required by any state or federal family and medical leave law, upon Executive’s
request, he shall be restored to his position hereunder or to an equivalent
position, as the Company may determine, and the Term of Executive’s employment
hereunder shall be reinstated effective upon such restoration. The Term shall
not be extended by reason of such intervening leave of absence or termination,
nor shall any compensation or benefits accrue in excess of those required by law
during such intervening leave of absence or termination. Upon the expiration of
any such rights, unless Executive has been restored to a position with the
Company, he shall thereupon be considered terminated.
Executive acknowledges that the payments referred to in this Section 4.4,
together with any rights or benefits under any written plan or agreement which
have vested on or prior to the termination date of Executive’s employment under
this Section 4.4, constitute the only payments which Executive (or his legal
representative, as the case may be) shall be entitled to receive from the
Company hereunder in the event of a termination of his employment for death or
Disability, and the Company shall have no further liability or obligation to him
(or his legal representatives, as the case may be) hereunder or otherwise in
respect of his employment.
4.5No Mitigation by Executive. Except as otherwise expressly provided herein,
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for herein be reduced by any compensation earned
by Executive as the result of employment by another employer; provided, however,
that if Executive becomes employed with another employer and is eligible to
receive health and/or medical benefits under such other employer’s plans,
Executive’s continued benefits and/or plan coverage as set forth in Section 4.2
or 4.3, as the case may be, shall be reduced to the extent that comparable
benefits and/or coverage is provided under such other employer’s plans.
4.6Severance Agreement and Release. In the event that Executive incurs a
termination of employment pursuant to (i) a Termination Without Cause (as
defined in Section 4.2 above), or (ii) a Termination With Good Reason (as
defined in Section 4.3 above), payment by the Company of the amounts described
in said sections shall be subject to the execution by Executive of the Company’s
standard severance agreement and release (the “Release”).




--------------------------------------------------------------------------------




The Release shall be delivered to Executive, in the case of a Termination
Without Cause, at the time of delivery of the Termination Notice, and, in the
case of a Termination With Good Reason, upon delivery of written notice by the
Executive to the Company. Executive shall have a period of 21 days (or, if
required by applicable law, a period of 45 days) after the effective date of
termination of this Agreement (the “Consideration Period”) in which to execute
and return the original, signed Release to the Company. If Executive delivers
the original, signed Release to the Company prior to the expiration of the
Consideration Period, then the Reimbursement Period shall be deemed to have
commenced as of the first day of the Consideration Period and Executive shall be
entitled to the amounts and benefits set forth in Section 4.2 or 4.3, as the
case may be.
If Executive does not deliver the original, signed Release to the Company prior
to the expiration of the Consideration Period, then:
(a)the Company shall pay Executive an amount equal to the sum of (i) any Base
Salary and vacation time accrued but unpaid as of the date of termination, plus
(ii) any reimbursement for expenses incurred in accordance with Section 3.2; and
(b)the Company shall have no obligation to (i) pay to Executive the Severance
Payment (as that term is defined in Section 4.2(b) above) or (ii) make the
Benefits Payments during the Reimbursement Period (as those terms are defined in
Section 4.2 above).
4.7Continued Compliance. Executive and the Company hereby acknowledge that the
amounts or benefits payable by the Company under Sections 4.2(b) and (c), 4.3,
and 4.4(c) and the Benefits Payments payable by the Company under Sections 4.2
or 4.3 are part of the consideration for Executive’s undertakings under Article
V below. Such amounts and benefits are subject to Executive’s continued
compliance with the provisions of Article V. If Executive violates the
provisions of Article V, then the Company will have no obligation to make any of
the payments that remain payable by the Company under Sections 4.2(b) or (c),
4.3 or 4.4 or the Benefits Payments that remain payable by the Company under
Sections 4.2 or 4.3 on or after the date of such violation.
4.8Timing of Payments Under Certain Circumstances. With respect to any amount
that becomes payable to Executive under this Agreement upon Executive’s
Separation from Service (as defined below) for any reason, the provisions of
this Section 4.8 will apply, notwithstanding any other provision of this
Agreement to the contrary. If the Company determines in good faith that
Executive is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code, any Treasury regulations promulgated thereunder and any
guidance issued by the Internal Revenue Service relating thereto (collectively,
“Code Section 409A”), then to the extent required under Code Section 409A,
payment of any amount that becomes payable to Executive upon Separation from
Service (other than by reason of the death of Executive) and that otherwise
would be payable during the six-month period following Executive’s Separation
from Service shall be suspended until the lapse of such six-month period (or, if
earlier, the date of Executive’s death). A “Separation from Service” of
Executive means Executive’s separation from service, as defined in Code Section
409A, with the Company and all other entities with which the Company would be
considered a single employer under Internal Revenue Code Section 414(b) or (c),
applying the 80% threshold used in such Internal Revenue Code Sections or any
Treasury regulations promulgated thereunder. Any payment suspended as provided
in this Section 4.8, unadjusted for interest on such suspended payment, shall be
paid to Executive in a single payment on the first business day following the
end of such six-month period or within 30 days following the death of Executive,
as applicable, provided that the death of Executive during such six-month period
shall not cause the acceleration of any amount that otherwise would be payable
on any date during such six-month period following the date of Executive’s
death.




--------------------------------------------------------------------------------




4.9Change in Control. “Change in Control” means any of the following that
otherwise meets the definition of a “change in ownership,” a “change in
effective control” or a “change in ownership of a substantial portion of the
assets” of the Company within the meaning of Code Section 409A (as defined
below):
(a)    the acquisition by any person or group (excluding John C. Malone and/or
any family member(s) of John C. Malone and/or any company, partnership, trust or
other entity or investment vehicle controlled by such persons or the holdings of
which are for the primary benefit of any of such persons (collectively, the
“Permitted Holders”)) of ownership of stock of the Company that, together with
stock already held by such person or group, constitutes more than 50% of the
total fair market value or more than 50% of the total voting power of the stock
of the Company;
(b)    the acquisition by any person or group (other than the Permitted
Holders), in a single transaction or in multiple transactions all occurring
during the 12-month period ending on the date of the most recent acquisition by
such person or group, assets from the Company that have a total gross fair
market value equal to or exceeding 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; or
(c)    the acquisition by any person or group (other than the Permitted
Holders), in a single transaction or in multiple transactions all occurring
during the 12-month period ending on the date of the most recent acquisition by
such person or group, of ownership of stock of the Company possessing 30% or
more of the total voting power of the stock of Company or the replacement of a
majority of the Company’s Board of Directors during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Company’s Board of Directors before the date of appointment or
election.
For purposes of this Section 4.9, “person” and “group” have the meanings given
to them for purposes of Section 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or any successor provisions, and the
term “group” includes any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, or any successor provision.
ARTICLE V
OWNERSHIP OF PROCEEDS OF EMPLOYMENT; NON-DISCLOSURE;
NON-COMPETITION
5.1Ownership of Proceeds of Employment.
5.1.1.The Company shall be the sole and exclusive owner throughout the universe
in perpetuity of all of the results and proceeds of Executive’s services, work
and labor in connection with Executive’s employment by the Company, free and
clear of any and all claims, liens or encumbrances. Executive shall promptly and
fully disclose to the Company, with all necessary detail for a complete
understanding of the same, any and all developments, client and potential client
lists, know how, discoveries, inventions, improvements, conceptions, ideas,
writings, processes, formulae, contracts, methods, works, whether or not
patentable or copyrightable, which are conceived, made, acquired, or written by
Executive, solely or jointly with another, while employed by the Company or
within six months thereafter (whether or not at the request or upon the
suggestion of the Company) and which are substantially related




--------------------------------------------------------------------------------




to the business or activities of the Company or any of its Affiliates, or which
Executive conceives as a result of his employment by the Company or its
Affiliates, or as a result of rendering advisory or consulting services to the
Company or its Affiliates (collectively, “Proprietary Rights”).
5.1.2.Executive hereby assigns and transfers, and agrees to assign and transfer,
all his rights, title, and interests in the Proprietary Rights to the Company or
its nominee. In addition, Executive shall deliver to the Company any and all
drawings, notes, specifications, and data relating to the Proprietary Rights.
All copyrightable Proprietary Rights shall be considered to be “works made for
hire.” Whenever requested to do so by the Company, Executive shall execute and
deliver to the Company any and all applications, assignments and other
instruments and do such other acts that the Company shall request to apply for
and obtain patents and/or copyrights in any and all countries or to otherwise
protect the Company’s interest in the Proprietary Rights and/or to vest title
thereto to the Company; provided, however, the provisions of this Section 5.1
shall not apply to any Proprietary Rights that Executive developed entirely on
his own time without using the Company’s equipment, supplies, facilities or
proprietary information, except for Proprietary Rights that (a) at the time of
conception or reduction to practice of the Proprietary Rights, relate to the
Company’s business, or actual or demonstrably anticipated research or
development of the Company, or (b) result from any work performed by Executive
for the Company.
5.1.3.Executive shall assist the Company in obtaining such copyrights and
patents during the term of this Agreement, and any time thereafter on reasonable
notice and at mutually convenient times, and Executive agrees to testify in any
prosecution or litigation involving any of the Proprietary Rights; provided,
however, Executive shall be reasonably compensated for his time and reimbursed
for any out-of-pocket expenses incurred in rendering such assistance or giving
or preparing to give such testimony.
5.2Non-Disclosure of Confidential Information. As used herein, “Confidential
Information” means any and all information affecting or relating to the business
of the Company and its Affiliates, including without limitation, financial data,
customer lists and data, licensing arrangements, business strategies, pricing
information, product development, intellectual, artistic, literary, dramatic or
musical rights, works, or other materials of any kind or nature (whether or not
entitled to protection under applicable copyright laws, or reduced to or
embodied in any medium or tangible form), including without limitation, all
copyrights, patents, trademarks, service marks, trade secrets, contract rights,
titles, themes, stories, treatments, ideas, concepts, technologies, art work,
logos, hardware, software, and as may be embodied in any and all computer
programs, tapes, diskettes, disks, mailing lists, lists of actual or prospective
customers and/or suppliers, notebooks, documents, memoranda, reports, files,
correspondence, charts, lists and all other written, printed or otherwise
recorded material of any kind whatsoever and any other information, whether or
not reduced to writing, including “know-how”, ideas, concepts, research,
processes, and plans. “Confidential Information” does not include information
that is in the public domain, information that is generally known in the trade,
or information that Executive can prove he acquired wholly independently of his
employment with the Company. Executive shall not, at any time during the Term or
thereafter, directly or indirectly, disclose or furnish to any other person,
firm or corporation any Confidential Information, except in the course of the
proper performance of his duties hereunder or as required by law (in which event
Executive shall give prior written notice to Company and shall cooperate with
Company and Company’s counsel in complying with such legal requirements).
Promptly upon the expiration or termination of Executive’s employment hereunder
for any reason or whenever the Company so requests, Executive shall surrender to
the Company all documents,




--------------------------------------------------------------------------------




drawings, work papers, lists, memoranda, records and other data (including all
copies) constituting or pertaining in any way to any of the Confidential
Information.
5.3Non-Competition. Executive shall not, during the Term or during the
Consideration Period, directly: (a) compete with the Company; or (b) have an
interest in, be employed by, be engaged in or participate in the ownership,
management, operation or control of, or act in any advisory or other capacity
for, any Competing Entity which conducts its business within the Territory (as
such terms are hereinafter defined); provided, however, that notwithstanding the
foregoing, Executive may make solely passive investments in any Competing Entity
the common stock of which is “publicly held,” and of which Executive shall not
own or control, directly or indirectly, in the aggregate securities which
constitute more than one (1%) percent of the voting rights or equity ownership
of such Competing Entity; or (c) solicit or divert any business or any customer
from the Company or assist any person, firm or corporation in doing so or
attempting to do so; or (d) cause or seek to cause any person, firm or
corporation to refrain from dealing or doing business with the Company or assist
any person, firm or corporation in doing so or attempting to do so.
For purposes of this Section 5.3, (i) the term “Competing Entity” shall mean any
entity which presently or during the period referred to above engages in any
business activity in which the Company or any of its Affiliates is then engaged;
and (ii) the term “Territory” shall mean any geographic area in which the
Company or any of its Affiliates conducts business during such period.
Notwithstanding the foregoing, in the event that Executive elects, during the
Consideration Period, to either (a) compete with the Company, or (b) have an
interest in, be employed by, be engaged in or participate in the ownership,
management, operation or control of, or act in any advisory or other capacity
for, any Competing Entity which conducts its business within the Territory (the
foregoing subsections (a) and (b), collectively, the “Competitive Activities”),
then, at least ten (10) business days prior to commencing any such Competitive
Activities, Executive shall deliver to the Company a written notice (the
“Competition Notice”) advising the Company of (i) Executive’s intent to commence
Competitive Activities, and (ii) the commencement date for such Competitive
Activities. Executive’s election to participate in any Competitive Activities
during the Consideration Period shall not be deemed a breach of this Agreement;
rather, in the event Executive delivers the Competition Notice (and thereafter
engages in Competitive Activities prior to the expiration of the Consideration
Period), then (x) Executive shall forfeit any Severance Payment or Benefits
Payment otherwise payable pursuant to Section 4.2 or 4.3 above, and (y) the
Company shall have no obligation to make any Severance Payment to Executive or
any Benefits Payment under Section 4.2 or 4.3.
5.4Non-Solicitation.
5.4.1.In consideration of the Company disclosing and providing access to
Confidential Information, after the date hereof, and other good and valuable
consideration (including the severance benefits set forth in Articles 4.2 and
4.3), the receipt and sufficiency of which are hereby acknowledged, Executive
shall not, for a period of eighteen (18) months from the date of any termination
or expiration of his employment hereunder, directly or indirectly: (a) acquire
any financial interest in or perform any services for himself or any other
entity in connection with a business in which Executive’s interest, duties or
activities would inherently require Executive to reveal any Confidential
Information; or (b) solicit or cause to be solicited the disclosure of or
disclose any Confidential Information for any purpose whatsoever or for any
other party.
5.4.2.In consideration of the Company disclosing and providing access to
Confidential Information, after the date hereof, and other good and valuable
consideration (including the severance benefits set forth in Articles 4.2 and
4.3 ), the receipt and sufficiency




--------------------------------------------------------------------------------




of which are hereby acknowledged, Executive and the Company, intending to be
legally bound, hereby agree as follows. Executive shall not, for a period of
eighteen (18) months from the date of any termination or expiration of his
employment hereunder, solicit, directly or indirectly, or cause or permit others
to solicit, directly or indirectly, (a) any person employed by the Company (a
“Current Employee”) to leave employment with the Company or (b) any Monitronics
dealer (a “Dealer”) to leave the Monitronics dealer network (the “Dealer
Network”) or sell alarm monitoring contracts to another alarm monitoring
company. The term “solicit” includes, but is not limited to the following
(regardless of whether done directly or indirectly): (i) requesting that a
Current Employee change employment or that a Dealer leave the Dealer Network,
(ii) informing a Current Employee that an opening exists elsewhere or inform a
Dealer that alternative dealer arrangements are available, (iii) assisting a
Current Employee in finding employment elsewhere or a Dealer in finding
alternative distribution opportunities elsewhere, (iv) inquiring if a Current
Employee “knows of anyone who might be interested” in a position elsewhere or if
a Dealer “knows of anyone who might be interested” in joining an alternative
dealer network, (v) inquiring if a Current Employee might have an interest in
employment elsewhere or if a Dealer might have an interest in joining an
alternative dealer network, (vi) informing others of the name or status of, or
other information about, a Current Employee or Dealer, or (vii) any other
similar conduct, the effect of which is that a Current Employee leaves the
employment of the Company or that a Dealer leaves the Dealer Network.
5.5Breach of Provisions. In the event that Executive shall breach any of the
provisions of this Article V, or in the event that any such breach is threatened
by Executive, in addition to and without limiting or waiving any other remedies
available to the Company at law or in equity, the Company shall be entitled to
immediate injunctive relief in any court, domestic or foreign, having the
capacity to grant such relief, without the necessity of posting a bond, to
restrain any such breach or threatened breach and to enforce the provisions of
this Article V. Executive acknowledges and agrees that there is no adequate
remedy at law for any such breach or threatened breach and, in the event that
any action or proceeding is brought seeking injunctive relief, Executive shall
not use as a defense thereto that there is an adequate remedy at law.
5.6Reasonable Restrictions. The parties acknowledge that the foregoing
restrictions, the duration and the territorial scope thereof as set forth in
this Article V, are under all of the circumstances reasonable and necessary for
the protection of the Company and its business.
5.7Definition. For purposes of this Article V, the term “Company” shall be
deemed to include (i) any predecessor to, or successor of the Company, (ii) any
subsidiary of the Company (including, without limitation, any entity in which
the Company owns 50% or more of the issued and outstanding equity), and (iii)
any entity that is under the control or common control of the Company
(including, by way of illustration and not as a limitation, any joint venture to
which the Company or one of its subsidiaries is a party).
ARTICLE VI
MISCELLANEOUS
6.1Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective legal representatives, heirs,
distributees, successors and assigns.
6.2Assignment. The Company may assign this Agreement to any successor in
interest to its business, or to any subsidiary of the Company, and Executive
hereby agrees to be employed by such assignee as though such assignee were
originally the employer named herein.  Executive hereby acknowledges that




--------------------------------------------------------------------------------




the services to be rendered by Executive are unique and personal, and,
accordingly, Executive may not assign any of his rights or delegate any of his
duties or obligations under this Agreement.
6.3Notices. Any notice provided for herein shall be in writing and shall be
deemed to have been given or made when personally delivered or 3 days following
deposit for mailing by first class registered or certified mail, return receipt
requested, or if delivered by facsimile transmission (to a fax number specified
by the recipient in writing pursuant to this Section 6.3), upon confirmation of
receipt of the transmission, to the address of the other party set forth below
or to such other address as may be specified by notice given in accordance with
this Section 6.3:
a.If to the Company:
Ascent Capital Group, Inc.
5251 DTC Parkway, Suite 1000
Greenwood Village, CO 80111
Attention: Chief Executive Officer
With a copy to:
Ascent Capital Group, Inc.
5251 DTC Parkway, Suite 1000
Greenwood Village, CO 80111
Attention: General Counsel
b.If to Executive:
Jeffrey R. Gardner
6.4Severability. If any provision of this Agreement, or portion thereof, shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall attach only to such provision or portion
thereof, and shall not in any manner affect or render invalid or unenforceable
any other provision of this Agreement or portion thereof, and this Agreement
shall be carried out as if any such invalid or unenforceable provision or
portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.
6.5Confidentiality. The parties hereto agree that they will not, during the Term
or thereafter, disclose to any other person or entity the terms or conditions of
this Agreement (excluding the financial terms hereof) without the prior written
consent of the other party, except as required by law, regulatory authority or
as necessary for either party to obtain personal loans or financing. Approval of
the Company and of Executive shall be required with respect to any press
releases regarding this Agreement and the activities of Executive contemplated
hereunder.
6.6Arbitration. If any controversy, claim or dispute arises out of or in any way
relates to this Agreement, the alleged breach thereof, Executive’s employment
with the Company or termination therefrom, including without limitation, any and
all claims for employment discrimination or harassment, civil tort and any other
employment laws, excepting only claims which may not, by statute, be arbitrated,
both Executive and the Company (and its directors, officers, employees or
agents) agree to submit any such dispute exclusively to binding arbitration.
Both Executive and the Company acknowledge that they are relinquishing their
right to a jury trial in civil court. Executive and the Company agree that
arbitration is the exclusive remedy for all disputes arising out of or related
to Executive’s employment with the Company.




--------------------------------------------------------------------------------




The arbitration shall be administered, at the election of the party initiating
the arbitration proceeding, either by JAMS in accordance with the Employment
Arbitration Rules & Procedures of JAMS then in effect and subject to JAMS Policy
on Employment Arbitration Minimum Standards or by the American Arbitration
Association in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association, except as provided otherwise in this
Agreement. Arbitration shall be commenced and heard in Dallas County, Texas.
Only one arbitrator shall preside over the proceedings. The arbitrator shall
apply the substantive law (and the law of remedies, if applicable) of Texas or
federal law, or both, as applicable to the claim(s) asserted. In any
arbitration, the burden of proof shall be allocated as provided by applicable
law. The arbitrator shall have the authority to award any and all legal and
equitable relief authorized by the law applicable to the claim(s) being asserted
in the arbitration, as of the claim(s) were brought in a court of law. Either
party may bring an action in court to compel arbitration under this Agreement
and to enforce an arbitration award. Discovery, such as depositions or document
requests, shall be available to the Company and Executive as though the dispute
were pending in Texas state court. The arbitrator shall have the ability to rule
on pre-hearing motions, as though the matter were in a Texas state court,
including the ability to rule on a motion for summary judgment.
Unless otherwise permitted under applicable law, the fees of the arbitrator and
any other fees for the administration of the arbitration that would not normally
be incurred if the action were brought in a court of law (e.g., filing fees,
room rental fees, etc.) shall be paid by the Company, provided that Executive
shall be required to pay the amount of filing fees equal to that which Executive
would be required to pay to file an action in Texas state court. The arbitrator
must provide a written decision which is subject to limited judicial review
consistent with applicable law. If any part of this arbitration provision is
deemed to be unenforceable by an arbitrator or a court of law, that part may be
severed or reformed so as to make the balance of this arbitration provision
enforceable.
6.7Waiver. No waiver by a party hereto of a breach or default hereunder by the
other party shall be considered valid unless in writing signed by such first
party, and no such waiver shall be deemed a waiver of any subsequent breach or
default of the same or any other nature.
6.8Controlling Nature of Agreement. To the extent any terms of this Agreement
are inconsistent with the terms or provisions of the Company’s Employee Handbook
or any other personnel policy statements or documents, the terms of this
Agreement shall control. To the extent that any terms and conditions of
Executive’s employment are not covered in this Agreement, the terms and
conditions set forth in the Employee Handbook or any similar document shall
control such terms.
6.9Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the subject matter hereof, and supersedes any and all
prior agreements or understanding between the Company and Executive, whether
written or oral, fully or partially performed relating to any or all matters
covered by and contained or otherwise dealt with in this Agreement.
6.10Amendment. No modification, change or amendment of this Agreement or any of
its provisions shall be valid unless in writing and signed by the party against
whom such claimed modification, change or amendment is sought to be enforced.
6.11Authority. The parties each represent and warrant that they have the power,
authority and right to enter into this Agreement and to carry out and perform
the terms, covenants and conditions hereof.
6.12Applicable Law. This Agreement, and all of the rights and obligations of the
parties in connection with the employment relationship established hereby, shall
be governed by and construed in




--------------------------------------------------------------------------------




accordance with the substantive laws of the State of Texas without giving effect
to principles relating to conflicts of law.
6.13Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.
6.14Compliance with Section 409A. The provisions of this Agreement are intended
to satisfy the requirements of Code Section 409A and will be interpreted in a
manner that is consistent with such intent. Without limiting the generality of
the foregoing, the Company and Executive agree that, to the extent any payments
made upon Executive’s termination of employment pursuant to Section 4.2
(including by reason of Section 4.3) or Section 4.4 that constitute deferred
compensation subject to Code Section 409A, Executive’s entitlement to such
payments shall be conditioned upon Executive’s termination of employment
constituting a Separation from Service of Executive as defined in Section 4.8.
Taxable expense reimbursements will be paid as soon as practicable in accordance
with and subject to Company policy, but in no event later than December 31st of
the year following the year in which the expenses were incurred.


[Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 
 
 
 
"COMPANY"
 
 
 
 
ASCENT CAPITAL GROUP, INC.
 
 
 
By:
/s/ William E. Niles
 
 
 
 
William E. Niles
 
 
 
 
Executive Vice President
 
 
 
 
 
 
 
 
 
"EXECUTIVE"
 
 
 
By:
/s/ Jeffery R. Gardner
 
 
 
 
Jeffery R. Gardner
 
 
 
 
 











